Citation Nr: 1447745	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-08 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as due to herbicide exposure.

2.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as due to herbicide exposure.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to April 1967, to include service in Vietnam from June 1965 to March 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

A transcript of the videoconference hearing held in November 2013 before the undersigned Veterans Law Judge has been associated with the record.  On the same date as the hearing, the Veteran and his representative submitted additional evidence with a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c) (2014).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System paperless files associated with the case.  A review of the documents in those files reveals a copy of the hearing transcript and VA treatment records relevant to the issues on appeal; however, the RO considered those records and readjudicated the claims in a July 2013 supplemental statement of the case.


FINDINGS OF FACT

1.  In a November 2013 statement, prior to the promulgation of a decision in the appeal, the Veteran indicated his desire that the appeal be withdrawn as to the issues of entitlement to service connection for right and left lower extremity peripheral neuropathy, to include as due to herbicide exposure.

2.  Affording the Veteran the benefit of the doubt, bilateral hearing loss was incurred in service.

3.  Affording the Veteran the benefit of the doubt, tinnitus was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to service connection for right and left lower extremity peripheral neuropathy, to include as due to herbicide exposure.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  Resolving all reasonable doubt in favor of the Veteran, bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2014).

3.  Resolving all reasonable doubt in favor of the Veteran, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c). 

In the present case, in a November 2013 statement, the Veteran indicated that he intended to withdraw the appeals for service connection for right and left lower extremity peripheral neuropathy, to include as due to herbicide exposure.  Hence, with regard to those issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that part of the appeal, and the claims are dismissed.

Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Initially, the Board notes that the evidence indicates the presence of bilateral hearing loss and tinnitus.  A June 2013 VA examination report and a November 2013 private audiogram demonstrate that current bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  Additionally, at the June 2013 VA examination, in an April 2010 statement, and during the November 2013 hearing, the Veteran complained of bilateral tinnitus.  A November 2013 private audiologist noted the Veteran's complaints of constant, bilateral tinnitus.  The Veteran is competent to report that he has tinnitus as it is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board, therefore, finds that the Veteran has current hearing loss and tinnitus disabilities.  Shedden, 381 F.3d at 1167.

Next, the Board finds there is in-service noise exposure.  The Veteran's DD Form 214 indicates that he served as a light weapons infantryman.  In an April 2010 statement, the Veteran reported that he fired the M1 and M14 rifles, a Browning automatic rifle, a 30 caliber machine gun, a 50 caliber machine gun, a 1911 Colt pistol, and a rocket launcher during basic and advanced individual training.  During the November 2013 hearing, he testified that he was not provided with hearing protection when he fired those weapons.  He also reported that, during his service in Korea, he rode on an M-48 tank equipped with a 90 millimeter cannon.  Further, he testified that he was exposed to incoming fire and mortaring upon arriving to Vietnam.  He also reported that a B-40 rocket exploded approximately 12 to 15 feet from him during his Vietnam service.  He is competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  His statements are credible because they are consistent with the circumstances of his military occupational specialty.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Board gives weight to the Veteran's statements concerning his in-service acoustic noise exposure and finds that the weight of the evidence supports that the Veteran experienced in-service noise exposure.  Shedden, 381 F.3d at 1167.

Thus, the remaining question is whether the Veteran's current bilateral hearing loss and tinnitus are related to his military service.  There are both positive and negative medical opinions on this question. 

The June 2013 VA examiner reported that electronic hearing tests conducted at enlistment and separation showed that the Veteran did not have hearing damage during service; therefore, he opined that the hearing loss and tinnitus were less likely as not caused by or a result of noise exposure during service.  In a January 2012 VA addendum opinion, the June 2013 examiner noted that it was reasonable to assume the Veteran was exposed to hazardous in-service noise levels.  The examiner opined, however, that because the Veteran's hearing was within normal limits at separation from service with no evidence of a significant threshold shift during service, the hearing loss and tinnitus were less likely as not caused by or a result of noise exposure during service.

In contrast, in a November 2013 opinion, a private audiologist noted the Veteran's current diagnoses and symptoms, the military noise exposure, and that he had no reported noise exposure prior to service or following his separation from service.  She opined that it was more likely than not that the noise exposure he incurred during service caused his hearing loss and tinnitus.  

Thus, the Board concludes that there is a reasonable doubt as to whether the Veteran's current bilateral hearing loss and tinnitus are related to his noise exposure in service.  Under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of positive and negative evidence; the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given the evidence of record, such a conclusion cannot be made.  Thus, in resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is warranted.  38 C.F.R. § 3.102.


ORDER

The appeals for entitlement to service connection for right and left lower extremity peripheral neuropathy, to include as due to herbicide exposure, are dismissed.

Subject to the provisions governing the award of monetary benefits, service connection for bilateral hearing loss is granted.

Subject to the provisions governing the award of monetary benefits, service connection for tinnitus is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


